EXHIBIT 99.1 MiX Telematics Limited (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code:MIXISIN:ZAE000125316 NYSE share code:MIXT (“MiX Telematics”) DEALINGS IN SECURITIES BY DIRECTORS OF MAJOR SUBSIDIARIES OF MIX TELEMATICS Shareholders are advised of the following information relating to dealings in securities by directors of major subsidiaries of MiX Telematics pursuant to the exercise of share options under the MiX Telematics Group Executive Incentive Scheme (“the Scheme”): Name of director: Brendan Horan Name of subsidiary company: MiX Telematics Africa Proprietary Limited Transaction date: 8 September 2014 Class of securities: Ordinary shares Number of securities: 125 000 Price per security: R1.12 Total value: R140000.00 Nature of transaction: Off-market exercise of share options under the Scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Rory McWilliams Name of subsidiary company: MiX Telematics International Proprietary Limited Transaction date: 8 September 2014 Class of securities: Ordinary shares Number of securities: 200 000 Price per security: R0.70 Total value: R140 000.00 Nature of transaction: Off-market exercise of share options under the Scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes 10 September 2014 Sponsor
